DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

1.	Claims 39-58 were previously pending consideration.  Per the received amendment, received on January 13, 2021, claims 22-38 have been cancelled and claims 39-58 have been newly added.  
2.	Claims 39-58 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 


Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.

6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  This includes responding to the 112 rejections provided below including why the claims are enabled, and why there is no new matter introduced in the specification.  The Applicant’s originally filed specification (filed on 1/29/2018) only had 3 pages which resulted in the enablement rejection provided in the previous Office Actions.  The Applicant in response has provided an amendment specification (received on 8/24/2020).  Pages 4-21 are underlined as being newly added.  Pages 22-39 were also provided with no markings.  This would imply that these pages of the specification were originally filed.  However, only pages 1-3 were filed with the original filing on 1/29/2018.  Therefore, there appears to be added materials to the specification without a corresponding markings.  This is improper.  It is also improper to add new matter to a specification after the original filing.  All the newly added material must be supported by the original disclosure which was filed on 1/29/2018.  This does not seem to be the case which makes the new submission improper. 
The Applicant argues in the Remarks (see pages 1-7) that the new claims are enabled and points to the specifications filed on 1/29/2018, 8/24/2020 and 12/19/2020.  However, only the 1/29/2018, which was 3 pages, is considered part of the original disclosure.  The specifications filed on 8/24/2020 and 12/29/2020 would only be considered if they contained no new matter.  The Applicant must point out in the original disclosure where the new specifications are supported, or it is improperly added new matter.  Therefore, every claim that is filed has to be supported by the original disclosure which was filed on 1/29/2018 or it will have enablement and new matter rejections.  


Specification
The amendment filed on August 24, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The Applicant’s originally filed specification (filed on 1/29/2018) only had 3 pages which resulted in the enablement rejection provided in the previous Office Actions.  The Applicant in response has provided an amendment specification (received on 8/24/2020).  Pages 4-21 are underlined as being newly added.  Pages 22-39 were also provided with no markings.  This would imply that these pages of the specification were originally filed.  However, only pages 1-3 were filed with the original filing on 1/29/2018.  Therefore, there appears to be added materials to the specification without a corresponding markings.
Applicant is required to cancel the new matter in the reply to this Office Action.






Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 22-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant’s originally filed specification (filed on 1/29/2018) only had 3 pages which resulted in the enablement rejection provided in the previous Office Actions.  The Applicant in response has provided an amendment specification (received on 8/24/2020).  Pages 4-21 are underlined as being newly added.  Pages 22-39 were also provided with no markings.  This would imply that these pages of the specification were originally filed.  However, only pages 1-3 were filed with the original filing on 1/29/2018.  Therefore, there appears to be added materials to the specification without a corresponding markings.  This is improper.  Also, it is improper to add new matter to a specification after 


Claims 39-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	Claims 39-58 disclose digital chainlinks, or AIR pay apps as disclosed in newly added claim 39.    There is nothing in the specification which provides information on how to perform of any of these functions.   Many other aspects of the claims are not enabled as they do not have support in the original disclosure.  Similar rejections were provided in the previous Office Actions and no response or correction has been given.  
	There are multiple more instances of enablement problems, but for sake of brevity, only the above have been provided.  The specification does not provide anything but a very brief summary of the claimed invention.  The specification needs to provide information to one of ordinary skill in the art to make and use the invention and it does not meet this standard.  The specification provides three pages, and does not provide any information on the claim limitations can be performed.  However, if the Applicant needs more guidance, the Applicant may call the Examiner for further explanation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 39-58 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
02/26/2021Primary Examiner, Art Unit 3649